    

1400 Seaport Boulevard

Redwood City

California 94063

U.S.A.

  LOGO [g52843g12w23.jpg]     

main +1 650 562 0200

fax    +1 650 817 1499

www.openwave.com

   

 

Exhibit 10.35

 

January 9, 2003

 

David Hose

5665 Flatiron Parkway

Boulder, CO 80301

 

Re: Amended and Restated Employment Terms

 

Dear David:

 

This letter sets forth the terms of your employment at Openwave Systems Inc.
(the “Company”) and memorializes that to which we previously agreed. This letter
supersedes all prior agreements relating to the terms of your employment, except
for the Change of Control Severance Agreement dated July 31, 2002, between you
and the Company (the “Change of Control Agreement”) and the Confidentiality and
Invention Assignment Agreement signed contemporaneously with this agreement (the
“Confidentiality and Invention Assignment Agreement”). As we previously agreed,
the terms set forth below are effective as of October 1, 2002. Capitalized terms
used in this letter have the meanings set forth on the attached Exhibit A.

 

Your title is now Vice President and General Manager, Mobile Infrastructure and
you continue to report to me. Your monthly base salary is $25,000 per month or
$300,000 on an annualized basis. Under your individual variable pay plan in
effect for the period from October 1, 2002 through December 31, 2003, you are
eligible for: (a) an additional quarterly bonus of up to $45,000 based upon your
achievement of your quarterly incentive target objectives, and (b) an additional
quarterly upside bonus of up to $22,500 payable based upon your achievement of
your quarterly stretch incentive target objectives. Your quarterly incentive and
stretch incentive target objectives shall be established by the COO in
consultation with you. Any quarterly bonus or quarterly upside bonus amounts due
shall be paid payable within 45 days following the end of the corresponding
quarter. You also have received the November 2, 2002 retention bonus payment set
forth below and will receive the February 28 and August 31, 2003 retention
bonuses set forth below, based upon your continued full time employment with the
Company on the corresponding payment date:

 

Date

--------------------------------------------------------------------------------

  

Amount

--------------------------------------------------------------------------------

              

November 2, 2002

   $91,000               

February 28, 2003

   $100,000               

August 31, 2003

   $150,000               

 

If your employment is terminated other than for Cause, death, or Disability
prior to September 1, 2003, you will receive any remaining retention bonus
payments set forth above that have not yet been made, plus any severance
payments and COBRA benefits in accordance with the Executive Severance Policy as
then in effect. If your employment is terminated after September 1, 2003, then
you shall be entitled to whatever severance benefits are payable to you, if any,
under the Executive Severance Policy, as then in effect, and Change of Control
Severance Agreement. Payment of any remaining retention bonus payments under
this letter agreement shall not reduce the severance benefits payable to you
under the Executive Severance Policy or the Change of Control Severance
Agreement.

 

As an employee, you will also continue to be eligible to receive our standard
employee benefits except for matters that this letter provides you with more
valuable benefits than the Company’s standard policies.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under this letter.



--------------------------------------------------------------------------------

In consideration of the foregoing, you hereby reconfirm your obligations under
the Confidentiality and Invention Assignment Agreement. In addition, we mutually
agree to replace the non-compete obligations that you and the Company previously
agreed to in your offer letter dated May 28, 2002, with the non-compete
obligations set forth on the attached Exhibit B.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please send the original signed offer letter in the
provided envelope to Tim Silvera no later than five days after your receipt of
this letter.

 

 

        Accepted by:            

 

 

--------------------------------------------------------------------------------

     

 

 

--------------------------------------------------------------------------------

           

Kevin Kennedy

COO

      David Hose            

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINED TERMS

 

“Cause” shall mean (i) gross negligence or willful misconduct in the performance
of your duties to the Company; (ii) repeated unexplained or unjustified absences
from the Company; (iii) a material and willful violation of any federal or state
law which if made public would injure the business or reputation of the Company
as reasonably determined by the Board of Directors of the Company; (iv) refusal
or willful failure to act in accordance with any specific lawful direction or
order of the Company or stated written policy of the Company; (v) commission of
any act of fraud with respect to the Company; or (vi) conviction of a felony or
a crime involving moral turpitude causing material harm to the standing and
reputation of the Company, in each case as reasonably determined by the Board of
Directors of the Company.

 

“Disability” shall mean that you have been unable to perform your Company duties
as the result of your incapacity due to physical or mental illness or injury,
and such inability, at least twenty-six (26) weeks after its commencement, is
determined to be total and permanent by a physician selected by you or your
legal representative and acceptable to the Company or its insurers (such
Agreement as to acceptability not to be unreasonably withheld). Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate your employment. In
the event that you resume the performance of substantially all of your duties
hereunder before the termination of your employment becomes effective, the
notice of intent by the Company to terminate your employment shall automatically
be deemed to have been revoked.



--------------------------------------------------------------------------------

EXHIBIT B

 

Non-Compete Terms

 

In your prior role as President, CEO, and founder of SignalSoft Corporation,
your past role at the Company, you acknowledge that you have acquired knowledge
of sensitive and confidential information relating to product development road
maps, marketing plans, competitive plans and pricing strategies and trade
secrets (the “Confidential Information”). Furthermore, your new role as Vice
President and General Manager, Mobile Infrastructure, you will continue to
acquire such Confidential Information. Were you to directly or indirectly be
engaged in any business in direct competition with the Company or its
subsidiaries, you acknowledge that Confidential Information could readily be
used by you and provide the competing business with a significant competitive
advantage against the Company.

 

Therefore, you agree that during your employment with the Company and for a
period ending six (6) months from the termination of your employment with the
Company, you will not, without the written consent of the Company, whether as an
individual, proprietor, partner, stockholder, officer, employee, director,
consultant, joint venturer, investor, lender, or in any other capacity
whatsoever, in all cities, counties, states, and countries worldwide in which
the business of the Company or its affiliates is then being conducted or its
products are being sold:

 

  i.   engage in any business role (at or with Comverse, CMG, Ericsson, Intrado,
Nortel, Nokia, or Qualcomm (or any of their subsidiaries or affiliates
controlled by or under common control with the respective entity)) with a
business, division, or product group that is in Competition with the existing
business of the Company or its subsidiaries (which shall include SignalSoft’s
business); or

 

  ii.   engage in any business or venture that relates to location products or
related services for the mobile services industry.

 

A business, division, or product group shall be deemed to be in “Competition”
with the Company or its subsidiaries if it is engaged in or has taken concrete
steps toward engaging in the business of providing (A) software that enables
Internet connectivity, or enables or provides data services, on mobile devices
(such as messaging and location or location related services) to communication
service providers or enterprise customers, or (B) messaging software to
communication service providers, Internet service providers or enterprise
customers, either as carried on or being developed by the Company or its
affiliates as of the date of your termination

 

Notwithstanding the foregoing, you may own, directly or indirectly, solely as a
passive investment, securities of any entity traded on any national securities
exchange or automated quotation system if you are not a controlling person of,
or a member of a group which controls such entity, and you do not, directly or
indirectly, “beneficially own” (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, without regard to the sixty (60) day period
referred to in Rule 13d-3(d)(1)(i)) one percent (1.0%) or more of any class of
securities of such entity. The Company understands that you expect to serve as a
member of the board of directors of certain other companies and agrees not to
unreasonably withhold consent for you to serve in such capacities either during
or after your employment with the Company.